
	
		I
		111th CONGRESS
		1st Session
		H. R. 1022
		IN THE HOUSE OF REPRESENTATIVES
		
			February 12, 2009
			Mr. Schiff (for
			 himself and Mrs. Bono Mack) introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Education and Labor, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To increase and enhance law enforcement resources
		  committed to investigation and prosecution of violent gangs, to deter and
		  punish violent gang crime, to protect law-abiding citizens and communities from
		  violent criminals, to revise and enhance criminal penalties for violent crimes,
		  to expand and improve gang prevention programs, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Gang Prevention, Intervention, and
			 Suppression Act.
		2.Table of
			 contentsThe table of contents
			 of this Act is as follows:
			
				Sec. 1. Short
				title.
				Sec. 2. Table of
				contents.
				Sec. 3. Findings.
				Title I—New Federal
				criminal laws needed to fight violent national, international, regional, and
				local gangs that affect interstate and foreign commerce
				Sec. 101. Revision and extension of penalties related to
				criminal street gang activity.
				Title II—Violent crime
				reforms to reduce gang violence
				Sec. 201. Murder and other violent crimes committed during and
				in relation to a drug trafficking crime.
				Sec. 202. Expansion of rebuttable presumption against release
				of persons charged with firearms offenses.
				Sec. 203. Statute of limitations for violent crimes and
				terrorism offenses.
				Sec. 204. Study of hearsay exception for forfeiture by
				wrongdoing.
				Sec. 205. Possession of firearms by dangerous
				felons.
				Sec. 206. Conforming amendment.
				Sec. 207. Prohibition on illegal gun transfers to commit drug
				trafficking crimes or crimes of violence.
				Sec. 208. Publicity campaign about new criminal penalties and
				gang-related outreach.
				Sec. 209. Predicate crimes for authorization of interception of
				wire, oral, and electronic communications.
				Sec. 210. Clarification of Hobbs Act.
				Sec. 211. Making personal information about certain witnesses
				and informants publicly available with unlawful intent.
				Sec. 212. Amendment of sentencing guidelines.
				Title III—Increased
				Federal resources to deter and prevent seriously at-risk youth from joining
				illegal street gangs and for other purposes
				Sec. 301. Designation of and assistance for high intensity gang
				activity areas.
				Sec. 302. Gang prevention grants.
				Sec. 303. Enhancement of Project Safe Neighborhoods initiative
				to improve enforcement of criminal laws against violent gangs.
				Sec. 304. Additional resources needed by the Federal Bureau of
				Investigation to investigate and prosecute violent criminal street
				gangs.
				Sec. 305. Grants to prosecutors and law enforcement to combat
				violent crime.
				Sec. 306. Training at the National Advocacy Center.
				Sec. 307. Short-Term State Witness Protection
				Section.
				Sec. 308. Witness protection services.
				Sec. 309. Expansion of Federal witness relocation and
				protection program.
				Sec. 310. Family abduction prevention grant
				program.
				Sec. 311. Study on adolescent development and sentences in the
				Federal system.
				Title IV—Resources to strengthen employment and education
				opportunities for former offenders
				Sec. 401. Grants to assist juvenile offender reintegration
				projects.
				Sec. 402. Employment and education grants to assist in reducing
				recidivism.
			
		3.Findings
			Congress finds
			 that—
				(1)violent crime and drug trafficking
			 are pervasive problems at the national, State, and local level;
				(2)according to recent Federal Bureau
			 of Investigation, Uniform Crime Reports, violent crime in the United States is
			 on the rise, with a 2.3 percent increase in violent crime in 2005 (the largest
			 increase in the United States in 15 years) and an even larger 3.7 percent jump
			 during the first 6 months of 2006, and the Police Executive Research Forum
			 reports that, among jurisdictions providing information, homicides are up 10.21
			 percent, robberies are up 12.27 percent, and aggravated assaults with firearms
			 are up 9.98 percent since 2004;
				(3)these disturbing rises in violent
			 crime are attributable in part to the spread of criminal street gangs and the
			 willingness of gang members to commit acts of violence and drug trafficking
			 offenses;
				(4)according to a recent National Drug
			 Threat Assessment, criminal street gangs are responsible for much of the retail
			 distribution of the cocaine, methamphetamine, heroin, and other illegal drugs
			 being distributed in rural and urban communities throughout the United
			 States;
				(5)gangs commit acts of violence or
			 drug offenses for numerous motives, such as membership in or loyalty to the
			 gang, for protecting gang territory, and for profit;
				(6)gang presence and intimidation, and
			 the organized and repetitive nature of the crimes that gangs and gang members
			 commit, has a pernicious effect on the free flow of interstate commercial
			 activities and directly affects the freedom and security of communities plagued
			 by gang activity, diminishing the value of property, inhibiting the desire of
			 national and multinational corporations to transact business in those
			 communities, and in a variety of ways directly and substantially affecting
			 interstate and foreign commerce;
				(7)gangs often recruit and utilize
			 minors to engage in acts of violence and other serious offenses out of a belief
			 that the criminal justice systems are more lenient on juvenile
			 offenders;
				(8)gangs often intimidate and threaten
			 witnesses to prevent successful prosecutions;
				(9)gangs prey upon and incorporate
			 minors into their ranks, exploiting the fact that adolescents have immature
			 decision-making capacity, therefore, gang activity and recruitment can be
			 reduced and deterred through increased vigilance, appropriate criminal
			 penalties, partnerships between Federal and State and local law enforcement,
			 and proactive prevention and intervention efforts, particularly targeted at
			 juveniles and young adults, prior to and even during gang involvement;
				(10)State and local prosecutors and
			 law enforcement officers have enlisted the help of Congress in the prevention,
			 investigation, and prosecution of gang crimes and in the protection of
			 witnesses and victims of gang crimes; and
				(11)because State and local
			 prosecutors and law enforcement have the expertise, experience, and connection
			 to the community that is needed to assist in combating gang violence,
			 consultation and coordination between Federal, State, and local law enforcement
			 and collaboration with other community agencies is critical to the successful
			 prosecutions of criminal street gangs and reduction of gang problems.
				INew Federal
			 criminal laws needed to fight violent national, international, regional, and
			 local gangs that affect interstate and foreign commerce
			101.Revision and
			 extension of penalties related to criminal street gang activity
				(a)In
			 GeneralChapter 26 of title 18, United States Code, is amended to
			 read as follows:
					
						26CRIMINAL STREET
				GANGS
							
								Sec. 
								521. Definitions.
								522. Criminal street gang prosecutions.
								523. Recruitment of persons to participate in a criminal street
				  gang.
								524. Forfeiture.
							
							521.DefinitionsIn this chapter:
								(1)Criminal street
				gangThe term criminal
				street gang means a formal or informal group, organization, or
				association of 5 or more individuals—
									(A)each of whom has committed at least 1 gang
				crime; and
									(B)who collectively commit 3 or more gang
				crimes (not less than 1 of which is a serious violent felony, and if fewer than
				2 of which are serious violent felonies, not less than 1 of which is a violent
				felony) in furtherance of the group, organization, or association, in separate
				criminal episodes (not less than 1 of which occurs after the date of enactment
				of the Gang Prevention, Intervention, and
				Suppression Act, and the last of which occurs not later than 5
				years after the commission of a prior gang crime).
									(2)Gang
				crimeThe term gang crime means an offense under
				Federal law punishable by imprisonment for more than 1 year, or a felony
				offense under State law that is punishable by a term of imprisonment of 5 years
				or more in any of the following categories:
									(A)A crime that has
				as an element the use, attempted use, or threatened use of physical force
				against the person of another, or is burglary, arson, kidnapping, or
				extortion.
									(B)A crime involving
				obstruction of justice, or tampering with or retaliating against a witness,
				victim, or informant.
									(C)A crime involving
				the manufacturing, importing, distributing, possessing with intent to
				distribute, or otherwise trafficking in a controlled substance or listed
				chemical (as those terms are defined in section 102 of the
				Controlled Substances Act (21 U.S.C.
				802)).
									(D)Any conduct
				punishable under—
										(i)section 844
				(relating to explosive materials);
										(ii)subsection
				(a)(1), (d), (g)(1) (where the underlying conviction is a violent felony or a
				serious drug offense (as those terms are defined in section 924(e)), (g)(2),
				(g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), (g)(11), (i), (j), (k), (n),
				(o), (p), (q), (u), or (x) of section 922 (relating to unlawful acts);
										(iii)subsection (b),
				(c), (g), (h), (k), (l), (m), or (n) of section 924 (relating to
				penalties);
										(iv)section 930
				(relating to possession of firearms and dangerous weapons in Federal
				facilities);
										(v)section 931
				(relating to purchase, ownership, or possession of body armor by violent
				felons);
										(vi)sections 1028 and
				1029 (relating to fraud, identity theft, and related activity in connection
				with identification documents or access devices);
										(vii)section 1084
				(relating to transmission of wagering information);
										(viii)section 1952
				(relating to interstate and foreign travel or transportation in aid of
				racketeering enterprises);
										(ix)section 1956
				(relating to the laundering of monetary instruments);
										(x)section 1957
				(relating to engaging in monetary transactions in property derived from
				specified unlawful activity); or
										(xi)sections 2312
				through 2315 (relating to interstate transportation of stolen motor vehicles or
				stolen property).
										(E)Any conduct
				punishable under section 274 (relating to bringing in and harboring certain
				aliens), section 277 (relating to aiding or assisting certain aliens to enter
				the United States), or section 278 (relating to importation of aliens for
				immoral purposes) of the Immigration and
				Nationality Act (8 U.S.C. 1324, 1327, and 1328).
									(F)Any crime
				involving aggravated sexual abuse, sexual assault, pimping or pandering
				involving prostitution, sexual exploitation of children (including sections
				2251, 2251A, 2252 and 2260), peonage, slavery, or trafficking in persons
				(including sections 1581 through 1592) and sections 2421 through 2427 (relating
				to transport for illegal sexual activity).
									(3)MinorThe
				term minor means an individual who is less than 18 years of
				age.
								(4)Serious violent
				felonyThe term serious violent felony has the
				meaning given that term in section 3559.
								(5)StateThe
				term State means each of the several States of the United States,
				the District of Columbia, and any commonwealth, territory, or possession of the
				United States.
								(6)Violent
				felonyThe term violent
				felony means any offense that has as an element the use of physical
				force against the person of another, or is burglary, arson, kidnapping, or
				extortion, but is not a serious violent felony.
								522.Criminal street
				gang prosecutions
								(a)Street Gang
				CrimeIt shall be unlawful
				for any person to knowingly commit, or conspire (with any act to effect the
				object of the conspiracy), threaten, or attempt to commit, a gang crime for the
				purpose of furthering the activities of a criminal street gang, or gaining
				entrance to or maintaining or increasing position in a criminal street gang, or
				as consideration for anything of pecuniary value to or from a criminal street
				gang, if the activities of that criminal street gang occur in or affect
				interstate or foreign commerce.
								(b)Penalties
									(1)Commission;
				Attempts; Conspiracy leadersAny person who commits, attempts to commit,
				or conspires to commit (and occupies a position of organizer, a supervisory
				position, or any other position of management within the criminal street gang
				for such conspiracy) an offense described under
				subsection (a) that is—
										(A)murder, kidnapping, or conduct that would
				violate section 2241 if the conduct occurred in the special maritime and
				territorial jurisdiction of the United States, shall be fined under this title
				and imprisoned for any term of years or for life;
										(B)any other serious violent felony, shall be
				fined under this title and imprisoned for not more than 30 years;
										(C)any violent felony, shall be fined under
				this title and imprisoned for not more than 20 years; and
										(D)not described in subparagraphs (A) through
				(C), shall be fined under this title and imprisoned for not more than 10
				years.
										(2)Other conspiracy
				membersAny person who
				conspires to commit (and who does not occupy a position of organizer, a
				supervisory position, or any other position of management within the criminal
				street gang for such conspiracy) an offense described under
				subsection (a) that is—
										(A)murder, shall be fined under this title and
				imprisoned for not more than 25 years; and
										(B)any other serious violent felony or violent
				felony, shall be fined under this title and imprisoned for not more than 15
				years.
										(3)ThreatsAny person who threatens to commit an
				offense described under
				subsection (a) that is—
										(A)described in subparagraphs (A) through (C)
				of
				paragraph (1), shall be fined under
				this title and imprisoned for not more than 10 years; and
										(B)not described in such subparagraphs, shall
				be fined under this title and imprisoned for not more than 8 years.
										523.Recruitment of
				persons to participate in a criminal street gang
								(a)Prohibited
				ActsIt shall be unlawful to
				knowingly recruit, employ, solicit, induce, command, coerce, or cause another
				person to be or remain as a member of a criminal street gang, or attempt or
				conspire to do so (with any act to effect the object of the conspiracy), with
				the intent to cause that person to participate in a gang crime, if the
				defendant travels in interstate or foreign commerce in the course of the
				offense, or if the activities of that criminal street gang are in or affect
				interstate or foreign commerce.
								(b)PenaltiesWhoever
				violates subsection (a) shall—
									(1)with respect to a person who is over 18
				years of age and who recruited, employed, solicited, induced, commanded,
				coerced, or caused a minor to participate or remain in a criminal street gang
				(or conspired to do so while occupying a position of organizer, a supervisory
				position, or any other position of management in such conspiracy)—
										(A)be fined under this
				title, imprisoned not more than 10 years, or both; and
										(B)at the discretion
				of the sentencing judge, be liable for any costs incurred by the Federal
				Government, or by any State or local government, for housing, maintaining, and
				treating the minor until the person attains the age of 18 years;
										(2)with respect to a person who induces,
				commands, or coerces the participation or remaining in a criminal street gang
				of another person (or conspires to do so while occupying a position of
				organizer, a supervisory position, or any other position of management in such
				conspiracy) while incarcerated, be fined under this title, imprisoned not more
				than 10 years, or both;
									(3)with respect to a person who conspires to
				commit an offense described in paragraph (1) or (2) (but who does not occupy a
				position of organizer, a supervisory position, or any other position of
				management in such conspiracy), be fined under this title, imprisoned not more
				than 7 years, or both;
									(4)with respect to a
				person who violates such subsection and is not described in paragraph (1), (2),
				or (3), (other than a person described in
				paragraph (5)), be fined under this
				title, imprisoned not more than 5 years, or both; and
									(5)with respect to a person who conspires to
				commit an offense which violates such subsection and is not described in
				paragraph (1), (2), or (3) (but who does not occupy a position of organizer, a
				supervisory position, or any other position of management in such conspiracy),
				be fined under this title, imprisoned not more than 3 years, or both.
									(c)Consecutive
				nature of penaltiesAny term of imprisonment imposed under
				subsection (b)(2) shall be consecutive to any term imposed for any other
				offense.
								524.Forfeiture
								(a)Criminal
				ForfeitureA person who is
				convicted of a violation of this chapter shall forfeit to the United
				States—
									(1)any property used,
				or intended to be used, in any manner or part, to commit, or to facilitate the
				commission of, the violation; and
									(2)any property
				constituting, or derived from, any proceeds obtained, directly or indirectly,
				as a result of the violation.
									(b)Procedures
				applicablePursuant to section 2461(c) of title 28, the
				provisions of section 413 of the Controlled Substances Act (21 U.S.C. 853),
				except subsections (a) and (d) of that section, shall apply to the criminal
				forfeiture of property under this
				section.
								.
				(b)Amendment
			 Relating to Priority of Forfeiture Over Orders for
			 RestitutionSection 3663(c)(4) of title 18, United States Code,
			 is amended by striking chapter 46 or and inserting
			 chapter 26, chapter 46, or.
				(c)Money
			 LaunderingSection 1956(c)(7)(D) of title 18, United States Code,
			 is amended by inserting , section 522 (relating to criminal street gang
			 prosecutions), and 523 (relating to recruitment of persons to participate in a
			 criminal street gang) before , section 541.
				(d)Amendment of
			 special sentencing provision prohibiting prisoner communicationsSection 3582(d) of title 18, United States
			 Code, is amended—
					(1)by inserting
			 chapter 26 (criminal street gangs), before chapter
			 95; and
					(2)by inserting a criminal street gang
			 or before an illegal enterprise.
					IIViolent crime reforms to reduce gang
			 violence
			201.Murder and
			 other violent crimes committed during and in relation to a drug trafficking
			 crime
				(a)In
			 GeneralPart D of the Controlled
			 Substances Act (21 U.S.C. 841 et seq.) is amended by adding at the
			 end the following:
					
						424.Murder and
				other violent crimes committed during and in relation to a drug trafficking
				crime
							(a)In
				generalWhoever, during and in relation to any drug trafficking
				crime, knowingly commits any crime of violence against any individual that is
				an offense under Federal law punishable by imprisonment for more than 1 year or
				a felony offense under State law that is punishable by a term of imprisonment
				of 5 years or more, or threatens, attempts or conspires to do so, shall be
				punished by a fine under title 18, United States Code, and—
								(1)for murder, kidnapping, or conduct that
				would violate section 2241 if the conduct occurred in the special maritime and
				territorial jurisdiction of the United States, by imprisonment for any term of
				years or for life;
								(2)for a serious
				violent felony (as defined in section 3559 of title 18, United States Code)
				other than a felony described in paragraph (1), by imprisonment for not more
				than 30 years;
								(3)for a crime of
				violence that is not a serious violent felony, by imprisonment for not more
				than 20 years;
								(4)for conspiring to commit a crime of
				violence, by imprisonment for not more than 10 years; and
								(5)for threatening to commit a crime of
				violence, by imprisonment for not more than 8 years.
								(b)VenueA
				prosecution for a violation of this section may be brought in—
								(1)the judicial
				district in which the murder or other crime of violence occurred; or
								(2)any judicial
				district in which the drug trafficking crime may be prosecuted.
								(c)DefinitionsIn
				this section—
								(1)the term crime of violence
				means an offense that has as an element the use of physical force against the
				person of another; and
								(2)the term
				drug trafficking crime has the meaning given that term in section
				924(c)(2) of title 18, United States
				Code.
								.
				(b)Clerical
			 AmendmentThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is
			 amended by inserting after the item relating to section 423, the
			 following:
					
						
							Sec. 424. Murder and other violent crimes
				committed during and in relation to a drug trafficking
				crime.
						
						.
				202.Expansion of
			 rebuttable presumption against release of persons charged with firearms
			 offensesSection 3142(e) of
			 title 18, United States Code, is amended in the matter following paragraph (3),
			 by inserting after that the person committed the following:
			 an offense under subsection (g)(1) (where the underlying conviction is a
			 drug trafficking crime or crime of violence (as those terms are defined in
			 section 924(c))), (g)(2), (g)(3), (g)(4), (g)(5), (g)(8), (g)(9), (g)(10), or
			 (g)(11) of section 922,.
			203.Statute of
			 limitations for violent crimes and terrorism offenses
				(a)Statute of
			 limitations for violent crimesChapter 213 of title 18, United
			 States Code, is amended by adding at the end the following:
					
						3299A.Violent crime
				offensesNo person shall be
				prosecuted, tried, or punished for any noncapital felony crime of violence,
				including any racketeering activity or gang crime which involves any crime of
				violence, unless the indictment is found or the information is instituted not
				later than 8 years after the date on which the alleged violation occurred or
				the continuing offense was
				completed.
						.
				(b)Clerical
			 AmendmentThe table of sections at the beginning of chapter 213
			 of title 18, United States Code, is amended by adding at the end the
			 following:
					
						
							3299A. Violent crime
				offenses.
						
						.
				(c)Statute of
			 limitations for terrorism offensesSection 3286(a) of title 18,
			 United States Code, is amended—
					(1)in the subsection
			 heading, by striking Eight-year and inserting
			 Ten-year; and
					(2)in the first
			 sentence, by striking 8 years and inserting 10
			 years.
					204.Study of
			 hearsay exception for forfeiture by wrongdoingThe Judicial Conference of the United States
			 shall study section 804(b) of the Federal Rules of Evidence to determine the
			 necessity and desirability of amending that section, including the possible
			 expansion of section 804(b)(6), and shall make modifications as the Judicial
			 Conference sees fit.
			205.Possession of
			 firearms by dangerous felons
				(a)In
			 GeneralSection 924(e) of title 18, United States Code, is
			 amended by striking paragraph (1) and inserting the following:
					
						(1)A
				person who violates subsection (g) of section 922 of this title and has
				previously been convicted by any court referred to in section 922(g)(1) of a
				violent felony or a serious drug offense shall—
							(A)in the case of 1 such prior
				conviction, where a period of not more than 10 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for that conviction, be imprisoned for not more than 15 years,
				fined under this title, or both;
							(B)in the case of 2 such prior
				convictions, committed on occasions different from one another, and where a
				period of not more than 10 years has elapsed since the later of the date of
				conviction and the date of release of the person from imprisonment for the most
				recent such conviction, be imprisoned for not more than 20 years, fined under
				this title, or both; and
							(C)in
				the case of 3 such prior convictions, committed on occasions different from one
				another, and where a period of not more than 10 years has elapsed since the
				later of the date of conviction and the date of release of the person from
				imprisonment for the most recent such conviction, be imprisoned for any term of
				years or for life and fined under this title, and notwithstanding any other
				provision of law, the court shall not suspend the sentence of, or grant a
				probationary sentence to, such person with respect to the conviction under
				section
				922(g).
							.
				(b)Amendment to
			 Sentencing GuidelinesPursuant to its authority under section
			 994(p) of title 28, United States Code, the United States Sentencing Commission
			 shall amend the Federal Sentencing Guidelines to provide for an appropriate
			 increase in the offense level for violations of section 922(g) of title 18,
			 United States Code, in accordance with section 924(e) of that title 18, as
			 amended by subsection (a).
				206.Conforming
			 amendmentThe matter preceding
			 paragraph (1) in section 922(d) of title 18, United States Code, is amended by
			 inserting , transfer, after sell.
			207.Prohibition on
			 illegal gun transfers to commit drug trafficking crimes or crimes of
			 violenceSection 924(h) of
			 title 18, United States Code, is amended to read as follows:
				
					(h)Whoever knowingly transfers a firearm that
				has moved in or that otherwise affects interstate or foreign commerce, knowing
				that the firearm will be used to commit, or possessed in furtherance of, a
				crime of violence (as defined in subsection (c)(3)) or drug trafficking crime
				(as defined in subsection (c)(2)) shall be fined under this title and
				imprisoned not more than 20
				years.
					.
			208.Publicity
			 campaign about new criminal penalties and gang-related outreach
				(a)Media
			 campaignsThe Attorney
			 General is authorized to conduct media campaigns in any area designated as a
			 high intensity gang activity area under section 301 and any area with existing
			 and emerging problems with gangs, as needed, to—
					(1)educate
			 individuals in that area about the changes in criminal penalties made by this
			 Act; and
					(2)provide information to individuals in that
			 area about service providers in the community that provide gang-involved or
			 at-risk youth with positive alternatives to gangs and other violent groups and
			 that address the needs of those who leave gangs and other violent groups and
			 those reentering society from prison (including service providers experienced
			 at reaching youth and adults who have been involved in violence and violent
			 gangs or groups).
					(b)ReportThe
			 Attorney General shall report to the Committee on the Judiciary of the Senate
			 and the Committee on the Judiciary of the House of Representatives the amount
			 of expenditures and all other aspects of the media campaigns conducted under
			 this section.
				(c)Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this section $10,000,000 for each of
			 the fiscal years 2010 through 2014.
				209.Predicate
			 crimes for authorization of interception of wire, oral, and electronic
			 communicationsSection 2516(1)
			 of title 18, United States Code, is amended—
				(1)by
			 striking or and the end of paragraph (r);
				(2)by redesignating
			 paragraph (s) as paragraph (u); and
				(3)by inserting after
			 paragraph (r) the following:
					
						(s)any violation of
				section 424 of the Controlled Substances Act (relating to murder and other
				violent crimes in furtherance of a drug trafficking crime);
						(t)any violation of
				section 522 or 523;
				or
						.
				210.Clarification of
			 Hobbs ActSection 1951(b) of
			 title 18, United States Code, is amended—
				(1)in paragraph (1),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by means of actual or threatened force,; and
				(2)in paragraph (2),
			 by inserting including the unlawful impersonation of a law enforcement
			 officer (as that term is defined in section 245(c) of this title),
			 after by wrongful use of actual or threatened force,.
				211.Making personal
			 information about certain witnesses and informants publicly available with
			 unlawful intent
				(a)OffenseWhoever knowingly makes restricted personal
			 information about a covered individual, or a member of the immediate family of
			 that covered individual, publicly available in or affecting interstate or
			 foreign commerce—
					(1)with the intent to
			 threaten, intimidate, or incite the commission of a crime of violence against
			 that covered individual, or a member of the immediate family of that covered
			 individual; or
					(2)with the intent
			 that the restricted personal information will be used to threaten, intimidate,
			 or facilitate the commission of a crime of violence against that covered
			 individual, or a member of the immediate family of that covered
			 individual;
					shall be fined under title 18,
			 United States Code, imprisoned not more than 10 years, or both.(b)DefinitionsIn
			 this section—
					(1)the term
			 restricted personal information means, with respect to an
			 individual, the Social Security number, the home address, home phone number,
			 mobile phone number, personal email, or home fax number of that
			 individual;
					(2)the term covered individual 
			 means a witness or informant in a Federal or State criminal investigation or
			 prosecution;
					(3)the term
			 crime of violence has the meaning given that term in section 16 of
			 title 18, United States Code; and
					(4)the term
			 immediate family has the meaning given that term in section
			 115(c)(2) of title 18, United States Code.
					212.Amendment of
			 sentencing guidelines
				(a)In
			 generalPursuant to its authority under section 994 of title 28,
			 United States Code, and in accordance with this section, the United States
			 Sentencing Commission shall review and, if appropriate, amend its guidelines
			 and policy statements to conform with this title and the amendments made by
			 this title.
				(b)RequirementsIn
			 carrying out this section, the United States Sentencing Commission
			 shall—
					(1)establish new
			 guidelines and policy statements, as warranted, in order to implement new or
			 revised criminal offenses under this title and the amendments made by this
			 title;
					(2)consider the
			 extent to which the guidelines and policy statements adequately address—
						(A)whether the
			 guidelines offense levels and enhancements—
							(i)are
			 sufficient to deter and punish such offenses; and
							(ii)are
			 adequate in view of the statutory increases in penalties contained in this
			 title and the amendments made by this title; and
							(B)whether any
			 existing or new specific offense characteristics should be added to reflect
			 congressional intent to increase penalties for the offenses set forth in this
			 title and the amendments made by this title;
						(3)consider whether
			 specific offense characteristics should be added to increase the guideline
			 range—
						(A)by additional offense levels, if a criminal
			 defendant committing a gang crime or gang recruiting offense was an alien who
			 was present in the United States in violation of section 275 or 276 of the
			 Immigration and Nationality Act (8 U.S.C. 1325 and 1326) at the time the
			 offense was committed; and
						(B)by further additional offense levels, if
			 such defendant had also previously been ordered removed or deported under the
			 Immigration and Nationality Act (8 U.S.C. 1101 et seq.) on the grounds of
			 having committed a crime;
						(4)determine under
			 what circumstances a sentence of imprisonment imposed under this title or the
			 amendments made by this title shall run consecutively to any other sentence of
			 imprisonment imposed for any other crime, except that the Commission shall
			 ensure that a sentence of imprisonment imposed under section 424 of the
			 Controlled Substances Act (21 U.S.C. 841 et seq.), as added by this Act, shall
			 run consecutively, to an extent that the Sentencing Commission determines
			 appropriate, to the sentence imposed for the underlying drug trafficking
			 offense;
					(5)account for any
			 aggravating or mitigating circumstances that might justify exceptions to the
			 generally applicable sentencing ranges;
					(6)ensure reasonable
			 consistency with other relevant directives, other sentencing guidelines, and
			 statutes;
					(7)make any necessary
			 and conforming changes to the sentencing guidelines and policy statements;
			 and
					(8)ensure that the
			 guidelines adequately meet the purposes of sentencing set forth in section
			 3553(a)(2) of title 18, United States Code.
					IIIIncreased Federal
			 resources to deter and prevent seriously at-risk youth from joining illegal
			 street gangs and for other purposes
			301.Designation of
			 and assistance for high intensity gang activity areas
				(a)DefinitionsIn
			 this section:
					(1)GovernorThe
			 term Governor means a Governor of a State, the Mayor of the
			 District of Columbia, the tribal leader of an Indian tribe, or the chief
			 executive of a Commonwealth, territory, or possession of the United
			 States.
					(2)High intensity
			 gang activity areaThe term high intensity gang activity
			 area or HIGAA means an area within 1 or more States or
			 Indian country that is designated as a high intensity gang activity area under
			 subsection (b)(1).
					(3)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
					(4)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 4(e) of the Indian Self-Determination and Education
			 Assistance Act (25 U.S.C. 450b(e)).
					(5)StateThe
			 term State means a State of the United States, the District of
			 Columbia, and any commonwealth, territory, or possession of the United
			 States.
					(6)Tribal
			 leaderThe term tribal leader means the chief
			 executive officer representing the governing body of an Indian tribe.
					(b)High Intensity
			 Gang Activity Areas
					(1)DesignationThe
			 Attorney General, after consultation with the Governors of appropriate States,
			 may designate as high intensity gang activity areas, specific areas that are
			 located within 1 or more States, which may consist of 1 or more municipalities,
			 counties, or other jurisdictions as appropriate.
					(2)AssistanceIn
			 order to provide Federal assistance to high intensity gang activity areas, the
			 Attorney General shall—
						(A)establish local
			 collaborative working groups, which shall include—
							(i)criminal street
			 gang enforcement teams, consisting of Federal, State, tribal, and local law
			 enforcement authorities, for the coordinated investigation, disruption,
			 apprehension, and prosecution of criminal street gangs and offenders in each
			 high intensity gang activity area;
							(ii)educational,
			 community, and faith leaders in the area;
							(iii)service
			 providers in the community, including those experienced at reaching youth and
			 adults who have been involved in violence and violent gangs or groups, to
			 provide gang-involved or seriously at-risk youth with positive alternatives to
			 gangs and other violent groups and to address the needs of those who leave
			 gangs and other violent groups, and those reentering society from prison;
			 and
							(iv)evaluation teams
			 to research and collect information, assess data, recommend adjustments, and
			 generally assure the accountability and effectiveness of program
			 implementation;
							(B)direct the
			 reassignment or detailing from any Federal department or agency (subject to the
			 approval of the head of that department or agency, in the case of a department
			 or agency other than the Department of Justice) of personnel to each criminal
			 street gang enforcement team;
						(C)direct the
			 reassignment or detailing of representatives from—
							(i)the
			 Department of Justice;
							(ii)the
			 Department of Education;
							(iii)the Department
			 of Labor;
							(iv)the
			 Department of Health and Human Services;
							(v)the
			 Department of Housing and Urban Development; and
							(vi)any
			 other Federal department or agency;
							(subject
			 to the approval of the head of that department or agency, in the case of a
			 department or agency other than the Department of Justice) to each high
			 intensity gang activity area to identify and coordinate efforts to access
			 Federal programs and resources available to provide gang prevention,
			 intervention, and reentry assistance;(D)prioritize and
			 administer the Federal program and resource requests made by the local
			 collaborative working group established under subparagraph (A) for each high
			 intensity gang activity area;
						(E)provide all
			 necessary funding for the operation of each local collaborative working group
			 in each high intensity gang activity area; and
						(F)provide all
			 necessary funding for national and regional meetings of local collaborative
			 working groups, criminal street gang enforcement teams, and educational,
			 community, social service, faith-based, and all other related organizations, as
			 needed, to ensure effective operation of such teams through the sharing of
			 intelligence and best practices and for any other related purpose.
						(3)Composition of
			 criminal street gang enforcement teamEach team established under
			 paragraph (2)(A)(i) shall consist of agents and officers, where feasible,
			 from—
						(A)the Federal Bureau
			 of Investigation;
						(B)the Drug
			 Enforcement Administration;
						(C)the Bureau of
			 Alcohol, Tobacco, Firearms, and Explosives;
						(D)the United States
			 Marshals Service;
						(E)the Department of
			 Homeland Security;
						(F)the Department of
			 Housing and Urban Development;
						(G)State, local, and,
			 where appropriate, tribal law enforcement;
						(H)Federal, State,
			 and local prosecutors; and
						(I)the Bureau of
			 Indian Affairs, Office of Law Enforcement Services, where appropriate.
						(4)Criteria for
			 designationIn considering an area for designation as a high
			 intensity gang activity area under this section, the Attorney General shall
			 consider—
						(A)the current and
			 predicted levels of gang crime activity in the area;
						(B)the extent to
			 which qualitative and quantitative data indicate that violent crime in the area
			 is related to criminal street gang activity, such as murder, robbery, assaults,
			 carjacking, arson, kidnapping, extortion, drug trafficking, and other criminal
			 activity;
						(C)the extent to
			 which State, local, and, where appropriate, tribal law enforcement agencies,
			 schools, community groups, social service agencies, job agencies, faith-based
			 organizations, and other organizations have committed resources to—
							(i)respond to the
			 gang crime problem; and
							(ii)participate in a
			 gang enforcement team;
							(D)the extent to
			 which a significant increase in the allocation of Federal resources would
			 enhance local response to the gang crime activities in the area;
						(E)whether the area—
							(i)has
			 a comprehensive strategy to respond to local gang-related issues (including
			 prevention and intervention);
							(ii)coordinates
			 Federal actions and resources to support local implementation of such
			 comprehensive strategy; and
							(iii)maximizes the
			 resources available from the various levels of government for responding to
			 gang-related issues; and
							(F)any other criteria
			 that the Attorney General considers to be appropriate.
						(5)Relation to
			 HIDTASIf the Attorney
			 General establishes a high intensity gang activity area that substantially
			 overlaps geographically with any existing high intensity drug trafficking area
			 (in this section referred to as a HIDTA), the Attorney General
			 shall direct the local collaborative working group for that high intensity gang
			 activity area to enter into an agreement with the Executive Board for that
			 HIDTA, providing that—
						(A)the Executive Board of that HIDTA shall
			 establish a separate high intensity gang activity area law enforcement steering
			 committee, and select (with a preference for Federal, State, and local law
			 enforcement agencies that are within the geographic area of that high intensity
			 gang activity area) the members of that committee, subject to the concurrence
			 of the Attorney General;
						(B)the high intensity
			 gang activity area law enforcement steering committee established under
			 subparagraph (A) shall administer the funds provided under subsection (g)(1)
			 for the criminal street gang enforcement team, after consulting with, and
			 consistent with the goals and strategies established by, that local
			 collaborative working group;
						(C)the high intensity
			 gang activity area law enforcement steering committee established under
			 subparagraph (A) shall select, from Federal, State, and local law enforcement
			 agencies within the geographic area of that high intensity gang activity area,
			 the members of the Criminal Street Gang Enforcement Team, in accordance with
			 paragraph (3); and
						(D)the Criminal
			 Street Gang Enforcement Team of that high intensity gang activity area, and its
			 law enforcement steering committee, may, with approval of the Executive Board
			 of the HIDTA with which it substantially overlaps, utilize the
			 intelligence-sharing, administrative, and other resources of that HIDTA.
						(c)Reporting
			 requirements
					(1)In
			 generalNot later than December 1 of each year, the Attorney
			 General shall submit a report to the appropriate committees of Congress and the
			 Director of the Office of Management and Budget and the Domestic Policy Council
			 that describes, for each designated high intensity gang activity area—
						(A)the specific
			 long-term and short-term goals and objectives;
						(B)the measurements
			 used to evaluate the performance of the high intensity gang activity area in
			 achieving the long-term and short-term goals;
						(C)the age,
			 composition, and membership of gangs;
						(D)the number and
			 nature of crimes committed by gangs and gang members;
						(E)the definition of
			 the term gang used to compile that report; and
						(F)the programmatic
			 outcomes and funding needs of the high intensity gang area, including—
							(i)an
			 evidence-based analysis of the best practices and outcomes from the work of the
			 relevant local collaborative working group; and
							(ii)an
			 analysis of whether Federal resources distributed meet the needs of the high
			 intensity gang activity area and, if any programmatic funding shortfalls exist,
			 recommendations for programs or funding to meet such shortfalls.
							(2)Appropriate
			 committeesIn this subsection, the term appropriate
			 committees of Congress means—
						(A)the Committee on
			 the Judiciary, the Committee on Appropriations, and the Committee on Health,
			 Education, Labor, and Pensions of the Senate; and
						(B)the Committee on
			 the Judiciary, the Committee on Appropriations, the Committee on Education and
			 Labor, and the Committee on Energy and Commerce of the House of
			 Representatives.
						(d)Additional
			 Assistant United States AttorneysThe Attorney General is
			 authorized to hire 94 additional Assistant United States attorneys, and
			 nonattorney coordinators and paralegals as necessary, to carry out the
			 provisions of this section.
				(e)Additional
			 defense counselIn each of the fiscal years 2010 through 2014,
			 the Director of the Administrative Office of the United States Courts is
			 authorized to hire 71 additional attorneys, nonattorney coordinators, and
			 investigators, as necessary, in Federal Defender Programs and Federal Community
			 Defender Organizations, and to make additional payments as necessary to retain
			 appointed counsel under section 3006A of title 18, United States Code, to
			 adequately respond to any increased or expanded caseloads that may occur as a
			 result of this Act or the amendments made by this Act. Funding under this
			 subsection shall not exceed the funding levels under subsection (d).
				(f)National Gang
			 Research, Evaluation, and Policy Institute
					(1)In
			 generalThe Office of Justice
			 Programs of the Department of Justice, after consulting with relevant law
			 enforcement officials, practitioners and researchers, shall establish a
			 National Gang Research, Evaluation, and Policy Institute (in this subsection
			 referred to as the Institute).
					(2)ActivitiesThe
			 Institute shall—
						(A)promote and
			 facilitate the implementation of data-driven, effective gang violence
			 suppression, prevention, intervention, and reentry models, such as the
			 Operation Ceasefire model, the Strategic Public Health Approach, the Gang
			 Reduction Program, or any other promising municipally driven, comprehensive
			 community-wide strategy that is demonstrated to be effective in reducing gang
			 violence;
						(B)assist
			 jurisdictions by conducting timely research on effective models and designing
			 and promoting implementation of effective local strategies, including programs
			 that have objectives and data on how they reduce gang violence (including
			 shootings and killings), using prevention, outreach, and community approaches,
			 and that demonstrate the efficacy of these approaches; and
						(C)provide and
			 contract for technical assistance as needed in support of its mission.
						(3)National
			 conferenceNot later than 90 days after the date of its
			 formation, the Institute shall design and conduct a national conference to
			 reduce and prevent gang violence, and to teach and promote gang violence
			 prevention, intervention, and reentry strategies. The conference shall be
			 attended by appropriate representatives from criminal street gang enforcement
			 teams, and local collaborative working groups, including representatives of
			 educational, community, religious, and social service organizations, and gang
			 program and policy research evaluators.
					(4)National
			 demonstration sitesNot later
			 than 120 days after the date of its formation, the Institute shall select
			 appropriate HIGAA areas to serve as primary national demonstration sites, based
			 on the nature, concentration, and distribution of various gang types, the
			 jurisdiction's established capacity to integrate prevention, intervention,
			 reentry and enforcement efforts, and the range of particular gang-related
			 issues. After establishing primary national demonstration sites, the Institute
			 shall establish such other secondary sites, to be linked to and receive
			 evaluation, research, and technical assistance through the primary sites, as it
			 may determine appropriate.
					(5)Dissemination of
			 informationNot later than 180 days after the date of its
			 formation, the Institute shall develop and begin dissemination of information
			 about methods to effectively reduce and prevent gang violence, including
			 guides, research and assessment models, case studies, evaluations, and best
			 practices. The Institute shall also create a website, designed to support the
			 implementation of successful gang violence prevention models, and disseminate
			 appropriate information to assist jurisdictions in reducing gang
			 violence.
					(6)Gang
			 intervention academiesNot later than 6 months after the date of
			 its formation, the Institute shall, either directly or through contracts with
			 qualified nonprofit organizations, establish not less than 1 training academy,
			 located in a high intensity gang activity area, to promote effective gang
			 intervention and community policing. The purposes of an academy established
			 under this paragraph shall be to increase professionalism of gang intervention
			 workers, improve officer training for working with gang intervention workers,
			 create best practices for independent cooperation between officers and
			 intervention workers, and develop training for community policing.
					(7)SupportThe
			 Institute shall obtain initial and continuing support from experienced
			 researchers and practitioners, as it determines necessary, to test and assist
			 in implementing its strategies nationally, regionally, and locally.
					(8)Research
			 agendaThe Institute shall establish and implement a core
			 research agenda designed to address areas of particular challenge,
			 including—
						(A)how best to apply
			 and continue to test the models described in paragraph (2) in particularly
			 large jurisdictions;
						(B)how to foster and
			 maximize the continuing impact of community moral voices in this
			 context;
						(C)how to ensure the
			 long-term sustainability of reduced violent crime levels once initial levels of
			 enthusiasm may subside; and
						(D)how to apply
			 existing intervention frameworks to emerging local, regional, national, or
			 international gang problems, such as the emergence of the gang known as
			 MS–13.
						(9)EvaluationThe
			 National Institute of Justice shall evaluate, on a continuing basis,
			 comprehensive gang violence prevention, intervention, suppression, and reentry
			 strategies supported by the Institute, and shall report the results of these
			 evaluations by no later than October 1 each year to the Committee on the
			 Judiciary of the Senate and the Committee on the Judiciary of the House of
			 Representatives.
					(10)FundsThe
			 Attorney General shall use not less than 3 percent, and not more than 5
			 percent, of the amounts made available under this section to establish and
			 operate the Institute.
					(g)Use of
			 fundsOf amounts made available to a local collaborative working
			 group under this section for each fiscal year that are remaining after the
			 costs of hiring a full time coordinator for the local collaborative effort,
			 funds shall be used as follows:
					(1)Gang Enforcement
			 and Research FundingFifty
			 percent of the funds shall be used—
						(A)for the operation
			 of criminal street gang enforcement teams;
						(B)for the
			 establishment and operation of the National Gang Research, Evaluation, and
			 Policy Institute; and
						(C)to support and provide technical assistance
			 to research in criminal justice, social services, and community gang violence
			 prevention collaborations.
						(2)Gang Prevention
			 FundingFifty percent of the
			 funds shall be used to provide at-risk youth with positive alternatives to
			 gangs and other violent groups and to address the needs of those who leave
			 gangs and other violent groups through—
						(A)service providers
			 in the community, including schools, school districts, and county offices of
			 education that are engaged in activities that offer support and assistance to
			 local educational agencies; and
						(B)faith leaders and
			 other individuals experienced at reaching youth who have been involved in
			 violence and violent gangs or groups.
						(h)Authorization of
			 AppropriationsThere are authorized to be appropriated to carry
			 out this section $100,000,000 for each of fiscal years 2010 through 2014. Any
			 funds made available under this subsection shall remain available until
			 expended.
				302.Gang prevention
			 grants
				(a)Authority To
			 make grants
					(1)Grants
			 authorizedThe Office of Justice Programs of the Department of
			 Justice may make grants, in accordance with such regulations as the Attorney
			 General may prescribe, to States, units of local government, tribal
			 governments, and qualified private entities, to develop community-based
			 programs that provide crime prevention, research, and intervention services
			 that are designed for gang members and at-risk youth.
					(2)Selection
			 priorityIn selecting
			 entities to receive grants under this section, the Office of Justice Programs
			 shall give priority to entities that—
						(A)have a comprehensive strategy to carry out
			 community-based programs described in
			 paragraph (1) to respond to local
			 gang-related issues (including prevention and intervention), or, with respect
			 to States or qualified private entities that are not able to carry out such a
			 strategy in a local community, coordinate with a local entity in such community
			 to carry out the comprehensive strategy of such local entity;
						(B)coordinate Federal
			 actions and resources to support local implementation of such comprehensive
			 strategies; and
						(C)maximize the
			 resources available from the various levels of government for such
			 community-based programs.
						(b)Use of grant
			 amountsA grant under this section may be used (including through
			 subgrants) for—
					(1)preventing initial
			 gang recruitment and involvement among younger teenagers;
					(2)reducing gang
			 involvement through nonviolent and constructive activities, such as community
			 service programs, development of nonviolent conflict resolution skills,
			 employment and legal assistance, family counseling, and other safe,
			 community-based alternatives for high-risk youth;
					(3)developing
			 in-school and after-school gang safety, control, education, and resistance
			 procedures and programs;
					(4)identifying and
			 addressing early childhood risk factors for gang involvement, including parent
			 training and childhood skills development;
					(5)identifying and
			 fostering protective factors that buffer children and adolescents from gang
			 involvement;
					(6)developing and
			 identifying investigative programs designed to deter gang recruitment,
			 involvement, and activities through effective intelligence gathering;
					(7)developing
			 programs and youth centers for first-time nonviolent offenders facing
			 alternative penalties, such as mandated participation in community service,
			 restitution, counseling, and education and prevention programs;
					(8)implementing regional, multidisciplinary
			 approaches to combat gang violence though coordinated programs for prevention
			 and intervention (including street outreach programs and other peacemaking
			 activities) or coordinated law enforcement activities that enhance
			 reintegration strategies for offender reentry; or
					(9)identifying
			 at-risk and high-risk students through home visits organized through joint
			 collaborations between law enforcement, faith-based organizations, schools, and
			 social workers.
					(c)Grant
			 requirements
					(1)MaximumThe
			 amount of a grant under this section may not exceed $1,000,000.
					(2)Consultation and
			 cooperationEach recipient of a grant under this section shall
			 have in effect on the date of the application by that entity agreements to
			 consult and cooperate with local, State, or Federal law enforcement and
			 participate, as appropriate, in coordinated efforts to reduce gang activity and
			 violence.
					(d)Annual
			 reports
					(1)RecipientsEach
			 recipient of a grant under this section shall submit to the Attorney General,
			 for each year in which funds from a grant received under this section are
			 expended, a report containing—
						(A)a summary of the
			 activities carried out with grant funds during that year;
						(B)an assessment of
			 the effectiveness of the crime prevention, research, and intervention
			 activities of the recipient, based on data collected by the grant
			 recipient;
						(C)a strategic plan
			 for the year following the year described in paragraph (1);
						(D)evidence of
			 consultation and cooperation with local, State, or Federal law enforcement or,
			 if the grant recipient is a government entity, evidence of consultation with an
			 organization engaged in any activity described in subsection (b); and
						(E)such other
			 information as the Attorney General may require.
						(2)Attorney
			 GeneralNot later than one year after the date of the enactment
			 of this Act, and annually thereafter, the Attorney General shall submit to
			 Congress a report, based on the reports submitted under
			 paragraph (1), identifying the best
			 practices of grant recipients under this section for responding to gang-related
			 issues, and important research relating to such best practices and issues. The
			 Attorney General shall make such report publicly available.
					(e)DefinitionIn
			 this section, the term units of local government includes sheriffs
			 departments, police departments, and local prosecutor offices.
				(f)Authorization of
			 appropriationsThere are authorized to be appropriated for grants
			 under this section $50,000,000 for each of the fiscal years 2010 through
			 2014.
				303.Enhancement of
			 Project Safe Neighborhoods initiative to improve enforcement of criminal laws
			 against violent gangs
				(a)In
			 GeneralWhile maintaining the focus of Project Safe Neighborhoods
			 as a comprehensive, strategic approach to reducing gun violence in America, the
			 Attorney General is authorized to expand the Project Safe Neighborhoods program
			 to require each United States attorney to—
					(1)identify,
			 investigate, and prosecute significant criminal street gangs operating within
			 their district; and
					(2)coordinate the
			 identification, investigation, and prosecution of criminal street gangs among
			 Federal, State, and local law enforcement agencies.
					(b)Additional Staff
			 for Project Safe Neighborhoods
					(1)In
			 generalThe Attorney General may hire Assistant United States
			 attorneys, non-attorney coordinators, or paralegals to carry out the provisions
			 of this section.
					(2)EnforcementThe
			 Attorney General may hire Bureau of Alcohol, Tobacco, Firearms, and Explosives
			 agents for, and otherwise expend additional resources in support of, the
			 Project Safe Neighborhoods/Firearms Violence Reduction program.
					(c)Authorization of
			 appropriationsThere are authorized to be appropriated
			 $20,000,000 for each of the fiscal years 2010 through 2014 to carry out this
			 section. Any funds made available under this paragraph shall remain available
			 until expended.
				304.Additional
			 resources needed by the Federal Bureau of Investigation to investigate and
			 prosecute violent criminal street gangs
				(a)Expansion of
			 safe streets programThe Attorney General is authorized to expand
			 the Safe Streets Program of the Federal Bureau of Investigation for the purpose
			 of supporting criminal street gang enforcement teams.
				(b)National gang
			 activity database
					(1)In
			 generalThe Attorney General shall establish a National Gang
			 Activity Database to be housed at and administered by the Department of
			 Justice.
					(2)DescriptionThe
			 database required by paragraph (1) shall—
						(A)be designed to
			 disseminate gang information to law enforcement agencies throughout the country
			 and, subject to appropriate controls, to disseminate aggregate statistical
			 information to other members of the criminal justice system, community leaders,
			 academics, and the public;
						(B)contain critical
			 information on gangs, gang members, firearms, criminal activities, vehicles,
			 and other information useful for investigators in solving and reducing
			 gang-related crimes;
						(C)operate in a
			 manner that enables law enforcement agencies to—
							(i)identify gang
			 members involved in crimes;
							(ii)track the
			 movement of gangs and members throughout the region;
							(iii)coordinate law
			 enforcement response to gang violence;
							(iv)enhance officer
			 safety;
							(v)provide realistic,
			 up-to-date figures and statistical data on gang crime and violence;
							(vi)forecast trends
			 and respond accordingly; and
							(vii)more easily solve
			 crimes and prevent violence; and
							(D)be subject to
			 guidelines, issued by the Attorney General, specifying the criteria for adding
			 information to the database, the appropriate period for retention of such
			 information, and a process for removing individuals from the database, and
			 prohibiting disseminating gang information to any entity that is not a law
			 enforcement agency, except aggregate statistical information where
			 appropriate.
						(3)Use of riss
			 secure intranetFrom amounts made available to carry out this
			 section, the Attorney General shall provide the Regional Information Sharing
			 Systems such sums as are necessary to use the secure intranet known as RISSNET
			 to electronically connect existing gang information systems (including the
			 RISSGang National Gang Database) with the National Gang Activity Database,
			 thereby facilitating the automated information exchange of existing gang data
			 by all connected systems without the need for additional databases or data
			 replication.
					(c)Authorization of
			 Appropriations
					(1)In
			 generalIn addition to amounts otherwise authorized, there are
			 authorized to be appropriated to the Attorney General $10,000,000 for each of
			 the fiscal years 2010 through 2014 to carry out this section.
					(2)AvailabilityAny
			 amounts appropriated under paragraph (1) shall remain available until
			 expended.
					305.Grants to
			 prosecutors and law enforcement to combat violent crime
				(a)In
			 GeneralSection 31702 of the Violent Crime Control and Law Enforcement Act of
			 1994 (42 U.S.C. 13862) is amended—
					(1)in paragraph (3),
			 by striking and at the end;
					(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon; and
					(3)by adding at the
			 end the following:
						
							(5)to hire additional
				prosecutors to—
								(A)allow more cases to
				be prosecuted; and
								(B)reduce backlogs;
				and
								(6)to fund
				technology, equipment, and training for prosecutors and law enforcement in
				order to increase accurate identification of gang members and violent
				offenders, and to maintain databases with such information to facilitate
				coordination among law enforcement and
				prosecutors.
							.
					(b)Authorization of
			 AppropriationsSection 31707 of the
			 Violent Crime Control and Law Enforcement
			 Act of 1994 (42 U.S.C. 13867) is amended to read as follows:
					
						31707.Authorization
				of appropriationsThere are
				authorized to be appropriated $20,000,000 for each of the fiscal years 2010
				through 2014 to carry out this
				subtitle.
						.
				306.Training at the
			 National Advocacy Center
				(a)In
			 GeneralThe National District Attorneys Association may use the
			 services of the National Advocacy Center in Columbia, South Carolina, to
			 conduct a national training program for State and local prosecutors for the
			 purpose of improving the professional skills of State and local prosecutors and
			 enhancing the ability of Federal, State, and local prosecutors to work
			 together.
				(b)TrainingThe
			 National Advocacy Center in Columbia, South Carolina, may provide comprehensive
			 continuing legal education in the areas of trial practice, substantive legal
			 updates, and support staff training.
				(c)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Attorney General to carry out this section $6,500,000, to remain available
			 until expended, for fiscal years 2010 through 2013.
				307.Short-Term
			 State Witness Protection Section
				(a)Establishment
					(1)In
			 generalChapter 37 of title 28, United States Code, is amended by
			 adding at the end the following:
						
							570.Short-Term
				State Witness Protection Section
								(a)In
				generalThere is established in the United States Marshals
				Service a Short-Term State Witness Protection Section which shall provide
				protection for witnesses in State and local trials involving homicide or other
				major violent crimes pursuant to cooperative agreements with State and local
				criminal prosecutor's offices and the United States attorney for the District
				of Columbia.
								(b)Eligibility
									(1)In
				generalThe Short-Term State Witness Protection Section shall
				give priority in awarding grants and providing services to—
										(A)criminal
				prosecutor's offices for States with an average of not less than 100 murders
				per year; and
										(B)criminal
				prosecutor's offices for jurisdictions that include a city, town, or township
				with an average violent crime rate per 100,000 inhabitants that is above the
				national average.
										(2)CalculationThe
				rate of murders and violent crime under
				paragraph (1) shall be calculated using
				the latest available crime statistics from the Federal Bureau of Investigation
				during the 5-year period immediately preceding an application for
				protection.
									.
					(2)Chapter
			 analysisThe chapter analysis for chapter 37 of title 28, United
			 States Code, is amended by striking the items relating to sections 570 through
			 576 and inserting the following:
						
							
								570. Short-Term State Witness Protection
				Section.
							
							.
					(b)Grant
			 program
					(1)DefinitionsIn
			 this subsection—
						(A)the term
			 eligible prosecutor's office means a State or local criminal
			 prosecutor's office or the United States attorney for the District of Columbia;
			 and
						(B)the term
			 serious violent felony has the same meaning as in section
			 3559(c)(2) of title 18, United States Code.
						(2)Grants
			 authorized
						(A)In
			 generalThe Attorney General is authorized to make grants to
			 eligible prosecutor's offices for purposes of identifying witnesses in need of
			 protection or providing short term protection to witnesses in trials involving
			 homicide or serious violent felony.
						(B)AllocationEach
			 eligible prosecutor's office receiving a grant under this subsection
			 may—
							(i)use
			 the grant to identify witnesses in need of protection or provide witness
			 protection (including tattoo removal services); or
							(ii)pursuant to a
			 cooperative agreement with the Short-Term State Witness Protection Section of
			 the United States Marshals Service, credit the grant to the Short-Term State
			 Witness Protection Section to cover the costs to the section of providing
			 witness protection on behalf of the eligible prosecutor's office.
							(3)Application
						(A)In
			 generalEach eligible prosecutor's office desiring a grant under
			 this subsection shall submit an application to the Attorney General at such
			 time, in such manner, and accompanied by such information as the Attorney
			 General may reasonably require.
						(B)ContentsEach
			 application submitted under subparagraph (A) shall—
							(i)describe the
			 activities for which assistance under this subsection is sought; and
							(ii)provide such
			 additional assurances as the Attorney General determines to be essential to
			 ensure compliance with the requirements of this subsection.
							(c)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $90,000,000 for each of fiscal years 2010 through 2012.
				308.Witness
			 protection servicesSection
			 3526 of title 18, United States Code (Cooperation of other Federal agencies and
			 State governments; reimbursement of expenses), is amended by adding at the end
			 the following:
				
					(c)In any case in which a State government
				requests the Attorney General to provide temporary protection under section
				3521(e) of this title, the costs of providing temporary protection are not
				reimbursable if the investigation or prosecution in any way relates to crimes
				of violence committed by a criminal street gang, as defined under the laws of
				the relevant State seeking assistance under this
				title.
					.
			309.Expansion of
			 Federal witness relocation and protection programSection 3521(a)(1) of title 18, United
			 States Code, is amended by inserting , criminal street gang, serious
			 drug offense, homicide, after organized criminal
			 activity.
			310.Family abduction
			 prevention grant program
				(a)State
			 grantsThe Attorney General is authorized to make grants to
			 States for projects involving—
					(1)the extradition of
			 individuals suspected of committing a family abduction;
					(2)the investigation
			 by State and local law enforcement agencies of family abduction cases;
					(3)the training of
			 State and local law enforcement agencies in responding to family abductions and
			 recovering abducted children, including the development of written guidelines
			 and technical assistance;
					(4)outreach and media
			 campaigns to educate parents on the dangers of family abductions; and
					(5)the flagging of
			 school records.
					(b)Matching
			 requirementNot less than 50 percent of the cost of a project for
			 which a grant is made under this section shall be provided by non-Federal
			 sources.
				(c)DefinitionsIn
			 this section:
					(1)Family
			 abduction-The term family abduction means the
			 taking, keeping, or concealing of a child or children by a parent, other family
			 member, or person acting on behalf of the parent or family member, that
			 prevents another individual from exercising lawful custody or visitation
			 rights.
					(2)FlaggingThe
			 term flagging means the process of notifying law enforcement
			 authorities of the name and address of any person requesting the school records
			 of an abducted child.
					(3)StateThe
			 term State means each of the several States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, Guam, the Virgin Islands, any territory or
			 possession of the United States, and any Indian tribe.
					(d)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $500,000 for fiscal year 2010 and such sums as may be
			 necessary for each of fiscal years 2011 and 2012.
				311.Study on
			 adolescent development and sentences in the Federal system
				(a)In
			 generalThe United States Sentencing Commission shall conduct a
			 study to examine the appropriateness of sentences for minors in the Federal
			 system.
				(b)ContentsThe
			 study conducted under subsection (a) shall—
					(1)incorporate the
			 most recent research and expertise in the field of adolescent brain development
			 and culpability;
					(2)evaluate the toll
			 of juvenile crime, particularly violent juvenile crime, on communities;
					(3)consider the
			 appropriateness of life sentences without possibility for parole for minor
			 offenders in the Federal system; and
					(4)evaluate issues of
			 recidivism by juveniles who are released from prison or detention after serving
			 determinate sentences.
					(c)ReportNot
			 later than 1 year after the date of enactment of this Act, the United States
			 Sentencing Commission shall submit to Congress a report regarding the study
			 conducted under subsection (a), which shall—
					(1)include the
			 findings of the Commission;
					(2)describe
			 significant cases reviewed as part of the study; and
					(3)make
			 recommendations, if any.
					(d)Revision of
			 guidelinesIf determined appropriate by the United States
			 Sentencing Commission, after completing the study under subsection (a) the
			 Commission may, pursuant to its authority under section 994 of title 28, United
			 States Code, establish or revise guidelines and policy statements, as
			 warranted, relating to the sentencing of minors under this Act or the
			 amendments made by this Act.
				IVResources to
			 strengthen employment and education opportunities for former offenders
			401.Grants to
			 assist juvenile offender reintegration projects
				(a)Authority To
			 make grants for juvenile offender reintegration projectsFrom
			 amounts made available to carry out this section, the Secretary of Labor, in
			 consultation with the Attorney General, shall make grants to carry out juvenile
			 offender reintegration projects that are designed to provide services to
			 eligible juvenile offenders that will reduce recidivism, increase educational
			 attainment, and enhance long-term employability of such offenders. Such grants
			 may be awarded to nonprofit organizations, workforce investment boards
			 established under title I of the Workforce Investment Act of 1998, States, and
			 units of local government.
				(b)DefinitionsFor
			 the purposes of this section:
					(1)Eligible
			 juvenile offendersThe term eligible juvenile
			 offenders means individuals who—
						(A)are 14 to 21 years
			 of age; and
						(B)have been involved
			 in the criminal justice system for a gang-related offense during the one-year
			 period immediately preceding the date on which a determination of eligibility
			 is made.
						(2)Involved in the
			 criminal justice systemThe
			 term involved in the criminal justice system means, with respect
			 to an individual, that the individual is being held in a juvenile or adult
			 correctional facility or detention center, has been released from a juvenile or
			 adult correctional facility or detention center, has been sentenced in court to
			 probation or an alternative sentence, or has been referred by court personnel
			 to an alternative program.
					(c)Use of
			 funds
					(1)In
			 generalFunds for juvenile offender reintegration projects under
			 this section may be expended for—
						(A)providing
			 tutoring, dropout prevention activities, academic credit retrieval activities,
			 basic skills instruction and remedial education, and language instruction for
			 individuals with limited English proficiency, in order to assist eligible
			 juvenile offenders in obtaining a high school diploma or GED or to participate
			 in postsecondary education;
						(B)providing career
			 exploration and education activities, pre-apprenticeship activities, activities
			 relating to the attainment of industry-recognized credentials, and activities
			 to increase placement in registered apprenticeship programs for eligible
			 juvenile offenders;
						(C)mentoring eligible
			 juvenile offenders, including the provision of support, guidance, and
			 assistance to address the challenges faced by such juvenile offenders in
			 reintegrating into the community;
						(D)providing job
			 training and job placement services to eligible juvenile offenders, including
			 work readiness activities, job referrals, educational services, occupational
			 skills training, on-the-job training, and paid and unpaid work experience
			 (including internships and job shadowing activities);
						(E)providing
			 outreach, orientation, intake, assessments, counseling, case management,
			 personal development activities, and other transitional services to eligible
			 juvenile offenders; and
						(F)providing
			 follow-up services to eligible juvenile offenders that will assist in
			 advancement in education and employment.
						(2)Limitation on
			 use of fundsNot more than 15 percent of the funds awarded to a
			 grantee under this section may be used for administrative costs necessary to
			 carry out a project under this section.
					(d)ApplicationTo
			 be considered to receive a grant under this section to carry out a juvenile
			 offender reintegration project, a nonprofit organization, workforce investment
			 board established under title I of the Workforce Investment Act of 1998, State,
			 or unit of local government, or a combination thereof, shall submit an
			 application to the Secretary of Labor at such time, in such manner and
			 accompanied by such information as the Secretary of Labor may require. Such
			 application shall include—
					(1)a
			 plan describing the design of the project to assist eligible juvenile
			 offenders, including services to be provided to such offenders;
					(2)a description of any partnerships between
			 the applicant and Federal, State, or local criminal justice agencies, workforce
			 investment boards, schools and institutions of higher education, businesses,
			 and service providers in the community, including those experienced in—
						(A)reaching youth and
			 adults who have been involved in violence and violent gangs or groups;
						(B)providing
			 gang-involved or seriously at-risk youth with positive alternatives to gangs
			 and other violent groups; and
						(C)addressing the
			 needs of individuals who leave gangs and other violent groups, and individuals
			 reentering society from prison; and
						(3)an assurance that the applicant will
			 provide not less than 25 percent of the cost of the project to assist eligible
			 juvenile offenders from non-Federal sources.
					(e)Performance
			 outcomes
					(1)Core
			 indicatorsEach grantee receiving funds to carry out a project
			 under this section shall report to the Secretary of Labor on the results
			 obtained by the eligible juvenile offenders served by the activities under the
			 grant with respect to the following indicators of performance:
						(A)Rates of
			 recidivism.
						(B)Placement in
			 employment or postsecondary education for eligible juvenile offenders age 18 or
			 older.
						(C)Attainment of a degree or certificate
			 (including a high school diploma, the recognized equivalent of such a diploma,
			 or a certificate of graduation from trade school).
						(D)Literacy and
			 numeracy gains.
						(2)Additional
			 indicatorsIn addition to the indicators described in
			 paragraph (1), the Secretary may
			 require grantees carrying out projects under this section to report on
			 additional indicators of performance.
					(f)ReportsEach
			 grantee receiving funds to carry out a project under this section shall
			 maintain such records and submit such reports, in such form and containing such
			 information, as the Secretary of Labor may require regarding the activities
			 carried out and the performance of such projects.
				(g)Technical
			 assistanceThe Secretary may reserve not more than 4 percent of
			 the funds appropriated under this section to provide technical assistance and
			 for management information systems to assist grantees under this
			 section.
				(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Labor to carry out this section $20,000,000 for each of the fiscal
			 years 2010 through 2014.
				402.Employment and
			 education grants to assist in reducing recidivism
				(a)Grants for
			 employment services for young adult gang membersFrom the amounts
			 made available to carry out this subsection, the Secretary of Labor, in
			 consultation with the Attorney General, shall make grants to nonprofit
			 organizations to carry out employment programs for young adult gang members
			 that are designed to reduce recidivism and enhance long-term
			 employability.
				(b)Use of
			 funds
					(1)Apprenticeship
			 and pre-apprenticeship programsFunds awarded under this
			 subsection shall be used to provide education and training services to young
			 adult gang members as part of, or to supplement, registered apprenticeship
			 programs in the construction or other industries or pre-apprenticeship programs
			 that are certified by a registered apprenticeship program in the construction
			 or other industries.
					(2)Other
			 activitiesIn addition to the activities described in
			 paragraph (1), funds awarded under this
			 subsection may be used to provide outreach, orientation, intake, assessments,
			 counseling, case management, personal business development and entrepreneurial
			 activities, supportive services, and follow-up services to young adult gang
			 members.
					(c)ApplicationTo
			 be considered to receive a grant under
			 subsection (a), a nonprofit organization
			 shall submit an application to the Secretary of Labor at such time, in such
			 manner and accompanied by such information as the Secretary of Labor may
			 require. At a minimum, the application shall include—
					(1)a
			 description of the need for projects relating to gang members in the geographic
			 area to be served by the grant;
					(2)a
			 plan describing the design of the project, including services to be provided;
			 and
					(3)a
			 description of partnerships that will support the project.
					(d)Performance
			 outcomes
					(1)Core
			 indicators
						(A)Young adult gang
			 membersEach grantee receiving funds to carry out a project under
			 subsection (a) shall report to the
			 Secretary of Labor on the results obtained by young adult gang members served
			 under the grant with respect to the following indicators of performance:
							(i)Rates
			 of recidivism.
							(ii)Placement in
			 employment.
							(iii)Retention in
			 employment.
							(iv)Earnings.
							(2)Additional
			 indicatorsIn addition to the indicators described in
			 paragraph (1), the Secretary of Labor
			 may require grantees carrying out projects under
			 subsection (a) to report on additional
			 indicators of performance.
					(e)ReportsEach
			 grantee receiving funds to carry out a project under
			 subsection (a) shall maintain such records
			 and submit such reports, in such form and containing such information, as the
			 Secretary of Labor may require regarding the activities carried out and the
			 performance of such projects.
				(f)Technical
			 assistanceThe Secretary of Labor may reserve not more than 2
			 percent of the funds appropriated under this section to provide technical
			 assistance.
				(g)DefinitionFor
			 purposes of this subsection, the term young adult gang member
			 means an individual who—
					(1)is
			 not younger than age 17 or older than age 24; and
					(2)has been arrested
			 or adjudicated in the juvenile justice system or the adult criminal justice
			 system for a gang-related offense.
					(h)Authorization of
			 appropriationsThere are authorized to be appropriated to the
			 Secretary of Labor to carry out this section $20,000,000 for each of the fiscal
			 years 2010 through 2014.
				
